Title: To Thomas Jefferson from George Muter, 26 February 1781
From: Muter, George
To: Jefferson, Thomas


War Office [Richmond], 26 Feb. 1781. “In the regulation for issuing liquor, the waggoners are not mentioned; and I am informed liquor is issued to them in wet weather and on other occasions at the discretion of the quarter master general.” The sutler has refused to issue them liquor, and they have refused to act, “from which great inconvenience at present arises.” Encloses an order to be sent to the sutler if the executive approves it.
